FILED
                            NOT FOR PUBLICATION
                                                                             APR 12 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LUCAS MARTIN-CALMO,                              No. 13-74046

              Petitioner,                        Agency No. A088-737-877

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2018**
                               Seattle, Washington

Before: HAWKINS, TASHIMA, and GRABER, Circuit Judges.

      Lucas Martin-Calmo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ ("BIA") order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture ("CAT").1 We deny

the petition in part, grant the petition in part, and remand to the BIA.

      1. Substantial evidence supports the BIA’s denial of Petitioner’s CAT

claim. Petitioner failed to show that it was more likely than not that he would be

tortured by or with the acquiescence of the Guatemalan government. Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We thus deny the petition insofar

as it pertains to the CAT claim.

      2. As to Petitioner’s claim for withholding of removal, the BIA made two

errors. First, the BIA used an incorrect legal standard. The "one central reason"

test does not apply to claims for withholding of removal. Barajas-Romero v.

Lynch, 846 F.3d 351, 359–60 (9th Cir. 2017). Second, the BIA mischaracterized

Petitioner’s testimony about why he feared returning to Guatemala. Petitioner

claimed that he was mocked and threatened because of his ethnicity—not that he

feared gang violence or criminals. We thus grant the petition insofar as it pertains

to the withholding claim.

      Petition DENIED in part, GRANTED in part, and REMANDED. The

parties shall bear their own costs on appeal.




      1
          Petitioner does not challenge the denial of his asylum claim.
                                           2